950 A.2d 1290 (2008)
287 Conn. 915
STATE of Connecticut
v.
Sean RAMIREZ.
SC 18159.
Supreme Court of Connecticut.
Decided May 28, 2008.
Jodi Zils Gagne, special public defender, in support of the petition.
Kathryn Ward Bare, deputy assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 107 Conn.App. 51, 943 A.2d 1138 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly determine that a verdict of guilty of assault in the second degree is not inconsistent with a verdict of not guilty of carrying a dangerous weapon?"
The Supreme Court docket number is SC 18159.